Exhibit 99.1 151 Farmington Avenue Hartford, Conn.06156 Media Contact: Fred Laberge 860-273-4788 labergear@aetna.com Investor Contact: David W. Entrekin 860-273-7830 entrekind@aetna.com News Release AETNA REPORTS SECOND-QUARTER 2007 RESULTS · Second-quarter operating earnings were $0.83 per share, compared to the Thomson/First Call mean of $0.80, a 28 percent increase over the prior-year quarter · Second-quarter net income was $0.85 per share, a 27 percent increase over the prior-year quarter · Second-quarter Commercial Medical Benefit Ratio was 80.5 percent · Second-quarter medical membership increased by 64,000 to 15.8 million · Guidance for full-year 2007 operating earnings increased to $3.40 to $3.42, from prior guidance of $3.35 per share; Third-quarter operating earnings per share expected to be $0.90 to $0.92 HARTFORD, Conn.,July 26, 2007―Aetna (NYSE: AET) today announced second-quarter 2007 operating earnings of $0.83 per share, an increase of28 percent compared to the prior-year quarter. The increase in operating earnings reflects 9 percent total revenue growth primarily from quarter-over-quarter premium and fee rate increases and membership growth, as well as solid underwriting results, continued general and administrative expense efficiencies and higher net investment income. Operating earnings exclude net realized capital gains (losses) and other items.(1)Second quarter 2007 net income was $0.85 per share, an increase of 27 percent over the prior-year quarter. Quarterly Financial Results at a Glance Three Months Ended June 30, (Millions, except per common share) 2007 2006 Change Total revenue $ 6,793.9 $ 6,252.0 9 % Operating earnings(1) 439.8 377.1 17 % Net income 451.3 389.5 16 % Per share results: Operating earnings(1) .83 .65 28 % Net income .85 .67 27 % Weighted average common shares - diluted 531.8 584.2 Aetna/2 “Aetna continues to produce solid financial results that reflect our disciplined strategy of delivering sustained profitable growth,” said Ronald A. Williams, chairman and CEO. “We continue to win in the marketplace by offering high-quality products and services that customers want as we invest in technology that helps deliver better cost and quality outcomes for our members. “Aetna’s announced agreement in May to acquire Schaller Anderson, a leading provider of health care management services for Medicaid plans, furthers our strategy by diversifying our product offerings and improving our local market presence in targeted geographies while strengthening our ability to improve quality and manage medical costs. This acquisition will position Aetna as a significant player in the Medicaid market and give us an additional avenue for profitable growth.” “Second-quarter results reflect our continued focus on disciplined underwriting and pricing, effective medical cost management, continued leverage of our expense base, as well as diversified medical membership growth,” said Joseph M. Zubretsky, executive vice president and chief financial officer.“We are particularly pleased with our Commercial Medical Benefit Ratio of 80.5 percent, which is at the favorable end of our previous guidance range. “Based on these resultsand increased confidence in our ability tosustain our level of performance for the remainder of 2007, we now expect to achieve full-yearoperating earnings per shareof $3.40 to $3.42.(2) We expect third-quarter operating earnings per share to be $0.90 to $0.92.(2)” Health Care business results Health Care, which provides a full range of insured and self-insured medical, dental, pharmacy and behavioral health products and services, reported: · Operating earnings of $420.0 million for the second quarter of 2007, compared with $352.9 million for the second quarter of 2006. The increase in operating earnings reflects a 10 percent increase in revenue primarily from premium and fee rate increases and membership growth, as well as solid underwriting results, continued general and administrative expense efficiencies, and higher net investment income. Aetna/3 · Net income of $403.1 million for the second quarter of 2007, compared with $293.2 million for the second quarter of 2006. · A Commercial Medical Benefit Ratio (“MBR”) of 80.5 percent for the second quarter of 2007, compared to 81.1 percent for the second quarter of 2006. · A Medicare MBR of 88.2 percent for the second quarter of 2007, compared to 89.5 percent for the second quarter of 2006. · A total MBR of 81.5 percent for the second quarter of 2007, compared to 81.9 percent for the second quarter of 2006. Total MBR combines the benefit ratios of the Commercial, Medicare and Medicaid products. · Total medical membership of 15.767 million at June 30, 2007, compared with 15.703 million at March 31, 2007, an increase of approximately 64,000.Second quarter pharmacy membership increased by 90,000 to 10.586 million and dental membership decreased by 470,000 to 13.185 million from March 31, 2007, primarily due to the loss of a customer with network access to our dental providers, with a nominal impact to fees. · Total revenues for the second quarter of 2007 increased by 10 percent to $6.1 billion from $5.5 billion for the second quarter of 2006. Group Insurance business results Group Insurance, which includes group life, disability and long-term care products, reported: · Operating earnings of $39.2 million for the second quarter of 2007, compared with $36.0 million for the second quarter of 2006, reflecting higher net investment income and a lower group benefit ratio. · Net income of $25.6 million for the second quarter of 2007, compared with $31.4 million for the second quarter of 2006. · Total revenues for second quarter of 2007 were $532.2 million, compared with $553.1 million for the second quarter of 2006. Large Case Pensions business results Large Case Pensions, which manages a variety of discontinued and other retirement and savings products, primarily qualified pension plans, reported: · Operating earnings of $8.4 million for the second quarter of 2007, compared with $10.1 million for the second quarter of 2006. Aetna/4 · Net income of $50.4 million for the second quarter of 2007, compared with $86.8 million for the second quarter of 2006.Net income included a $41.8 million after-tax benefit for second quarter 2007 and a $75.0 million after-tax benefit for second quarter 2006 related to the reduction of reserves for discontinued products. Total company results · Total Revenues.Revenues increased 9 percent to $6.8 billion for the second quarter of 2007, compared with $6.3 billion for the second quarter of 2006. The growth in second-quarter revenue reflects premium and fee rate increases and a higher level of membership that resulted in an increase of 10 percent in premiums and 3 percent in fees and other revenue. · Total Operating Expenses.Operating expenses were $1.2 billion for the second quarter of 2007, $62.0 million higher than the second quarter of 2006, excluding the 2006 debt refinancing charge of $12.4 million, pre-tax and the 2006 write-off of an insurance recoverable related to a prior-year physician class action settlement of $72.4 million, pre-tax.Including the other items, operating expenses were $22.8 million lower than the second quarter of 2006.Operating expenses, excluding the other items, as a percentage of revenue(3) improved to 17.8 percent for the second quarter of 2007 from 18.4 percent for the second quarter of 2006, reflecting continued expense efficiencies. Including net realized capital gains (losses) and the other items, these percentages were 17.9 percent for the second quarter of 2007 and 19.8 percent for the second quarter of 2006. · Corporate Interest Expense, after tax, was $27.8 million for the second quarter of 2007, compared with $21.9 million for the second quarter of 2006.The increase was due to higher average debt levels due to the company’s June 2006 debt refinancing. · Net Income.Aetna reported net income of $451.3 million for the second quarter of 2007, compared with $389.5 million for the second quarter of 2006. · Operating Margin was 10.8 percent for the second quarter of 2007, compared with 10.1 percent for the second quarter of 2006, pre-tax.(4) The after-tax operating margin, which represents income from continuing operations divided by total revenue, was 6.6 percent for the second quarter of 2007, compared with 6.2 percent for the second quarter of 2006. Aetna/5 A live audio webcast of the second-quarter results conference call will begin at 8:30 a.m. ET today.The public may access the conference call through a live audio webcast available on Aetna’s Investor Information link on the Internet at www.aetna.com.Financial, statistical and other information, including U.S. generally accepted accounting principles (“GAAP”) reconciliations, related to the conference call also will be abailable on Aetna's Investor Information website. The conference call can also be accessed by dialing 877-502-9272, or 913-981-5581 for international callers. The company suggests participants dial in approximately 10 minutes before the call. Individuals who dial in will be asked to identify themselves and their affiliations. A replay of the call may be accessed through Aetna’s Investor Information link on the Internet at www.aetna.com or by dialing 888-203-1112, or 719-457-0820 for international callers. The replay access code is 7535410. Telephone replays will be available from 11:30 a.m. ET on July 26 until midnight ET on August 9. Aetna is one of the nation’s leading diversified health care benefits companies, serving approximately 34.9 million people with information and resources to help them make better informed decisions about their health care. Aetna offers a broad range of traditional and consumer-directed health insurance products and related services, including medical, pharmacy, dental, behavioral health, group life, long-term care and disability plans, and medical management capabilities. Our customers include employer groups, individuals, college students, part-time and hourly workers, health plans and government-sponsored plans. www.aetna.com Aetna/6 Consolidated Statements of Income ($ in Millions) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Revenue: Health care premiums $5,292.8 $4,761.9 $10,471.3 $9,488.0 Other premiums 503.2 507.9 998.6 1,010.0 Fees and other revenue 736.2 717.6 1,469.0 1,408.5 Net investment income 308.3 275.8 602.8 573.8 Net realized capital (losses) gains (46.6) (11.2) (47.8) 6.4 Total revenue 6,793.9 6,252.0 13,493.9 12,486.7 Benefits and expenses: Health care costs 4,313.9 3,898.3 8,491.0 7,684.5 Current and future benefits 576.7 578.8 1,167.1 1,179.5 Operating expenses: Selling expenses 256.8 240.1 526.6 483.6 General and administrative expenses (5) 957.6 997.1 1,892.3 1,950.7 Total operating expenses 1,214.4 1,237.2 2,418.9 2,434.3 Interest expense 42.8 33.8 85.1 67.3 Amortization of other acquired intangible assets 21.8 21.8 43.6 41.7 Reduction of reserve for anticipated future losses on discontinued products (64.3) (115.4) (64.3) (115.4) Total benefits and expenses 6,105.3 5,654.5 12,141.4 11,291.9 Income from continuing operations before income taxes 688.6 597.5 1,352.5 1,194.8 Income taxes 237.3 208.0 466.6 419.7 Income from continuing operations 451.3 389.5 885.9 775.1 Income from discontinued operations, net of tax - - - 16.1 Net income $451.3 $389.5 $885.9 $791.2 Shareholders' equity $9,680.5 $9,963.1 Aetna/7 Summary of Results (in Millions) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Operating earnings $439.8 $377.1 $875.2 $757.4 Debt refinancing charge - (8.1) - (8.1) Physician class action settlement insurance- related charge - (47.1) - (47.1) Reduction of reserve for anticipated future losses on discontinued products 41.8 75.0 41.8 75.0 Acquisition-related software charge - - - (6.2) Net realized capital (losses) gains (30.3) (7.4) (31.1) 4.1 Income from continuing operations(GAAP measure) 451.3 389.5 885.9 775.1 Income from discontinued operations - - - 16.1 Net income(GAAP measure) $451.3 $389.5 $885.9 $791.2 Weighted average common shares - basic 513.3 560.8 514.7 564.1 Weighted average common shares - diluted 531.8 584.2 534.1 588.6 Summary of Results Per Common Share Operating earnings $.83 $.65 $1.64 $1.29 Debt refinancing charge - (.02) - (.02) Physician class action settlement insurance- related charge - (.08) - (.08) Reduction of reserve for anticipated future losses on discontinued products .08 .13 .08 .13 Acquisition-related software charge - - - (.01) Net realized capital (losses) gains (.06) (.01) (.06) .01 Income from continuing operations(GAAP measure) .85 .67 1.66 1.32 Income from discontinued operations - - - .02 Net income(GAAP measure) $.85 $.67 $1.66 $1.34 Shareholders' equity (6) $18.93 $18.19 Aetna/8 Segment Information (7) ($ in Millions) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Health Care: Total revenue $6,076.7 $5,525.1 $12,042.2 $11,021.0 Selling expenses $231.9 $217.8 $479.5 $439.2 General and administrative expenses 887.0 848.5 1,756.3 1,747.5 Operating expenses, excluding other items 1,118.9 1,066.3 2,235.8 2,186.7 Debt refinancing charge - 12.4 - 12.4 Physician class action settlement insurance-related charge - 72.4 - 72.4 Total operating expenses(GAAP measure) $1,118.9 $1,151.1 $2,235.8 $2,271.5 Operating earnings $420.0 $352.9 $842.7 $713.5 Debt refinancing charge - (8.1) - (8.1) Physician class action settlement insurance-related charge - (47.1) - (47.1) Net realized capital losses (16.9) (4.5) (19.2) (.8) Net income(GAAP measure) $403.1 $293.2 $823.5 $657.5 Group Insurance: Total revenue $532.2 $553.1 $1,076.6 $1,088.3 Selling expenses $24.9 $22.3 $47.1 $44.4 General and administrative expenses 66.7 59.0 128.5 100.9 Operating expenses, excluding other item 91.6 81.3 175.6 145.3 Acquisition-related software charge - - - 8.3 Total operating expenses(GAAP measure) $91.6 $81.3 $175.6 $153.6 Operating earnings $39.2 $36.0 $70.3 $68.2 Acquisition-related software charge - - - (6.2) Net realized capital losses (13.6) (4.6) (13.4) (2.4) Net income(GAAP measure) $25.6 $31.4 $56.9 $59.6 Aetna/9 Segment Information continued (7) ($ in Millions) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Large Case Pensions: Total revenue $185.0 $173.8 $375.1 $377.4 Operating earnings $8.4 $10.1 $17.5 $19.4 Reduction of reserve for anticipated future losses on discontinued products 41.8 75.0 41.8 75.0 Net realized capital gains .2 1.7 1.5 7.3 Net income(GAAP measure) $50.4 $86.8 $60.8 $101.7 Corporate Interest: Interest expense, net of tax $27.8 $21.9 $55.3 $43.7 Total Company: Total revenue $6,793.9 $6,252.0 $13,493.9 $12,486.7 Selling expenses $256.8 $240.1 $526.6 $483.6 General and administrative expenses 957.6 912.3 1,892.3 1,857.6 Operating expenses, excluding other items 1,214.4 1,152.4 2,418.9 2,341.2 Debt refinancing charge - 12.4 - 12.4 Physician class action settlement insurance-related charge - 72.4 - 72.4 Acquisition-related software charge - - - 8.3 Total operating expenses(GAAP measure) $1,214.4 $1,237.2 $2,418.9 $2,434.3 Aetna/10 Membership (Members in Thousands) June 30, June 30, December 31, March 31, 2007 2006 2006 2007 Medical Membership: Commercial 15,396 15,157 15,141 15,351 Medicare Advantage 189 123 123 178 Medicare Health Support Program 15 14 17 16 Medicaid 167 113 152 158 Total Medical Membership 15,767 15,407 15,433 15,703 Consumer-Directed Health Plans (8) 960 621 676 910 Dental Membership: Commercial 12,333 12,226 12,262 12,357 Network Access(9) 852 1,148 1,210 1,298 Total Dental Membership 13,185 13,374 13,472 13,655 Pharmacy Membership: Commercial 9,481 9,141 9,161 9,417 Medicare PDP (stand-alone) 311 323 314 321 Medicare Advantage PDP 148 114 115 137 Total Pharmacy Benefit Management Services 9,940 9,578 9,590 9,875 Mail Order(10) 646 635 625 621 Total Pharmacy Membership 10,586 10,213 10,215 10,496 Premiums and Medical Benefit Ratios(11) ($ in Millions) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Premiums: Commercial $4,597.6 $4,325.9 $9,110.2 $8,622.4 Medicare 677.8 436.0 1,329.2 865.6 Health Care 5,292.8 4,761.9 10,471.3 9,488.0 Medical Benefit Ratios: Commercial 80.5% 81.1% 80.0% 80.3% Medicare 88.2% 89.5% 88.1% 88.4% Total 81.5% 81.9% 81.1% 81.0% Aetna/11 Operating Margins ($ in Millions) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Reconciliation to Income from continuing operations before income taxes: Operating earnings before income taxes, excluding interest expense and amortization of other acquired intangible assets (A) $735.5 $633.7 $1,464.7 $1,275.1 Interest expense (42.8) (33.8) (85.1) (67.3) Amortization of other acquired intangible assets (21.8) (21.8) (43.6) (41.7) Debt refinancing charge - (12.4) - (12.4) Physician class action settlement insurance-related charge - (72.4) - (72.4) Reduction of reserve for anticipated future losses on discontinued products 64.3 115.4 64.3 115.4 Acquisition-related software charge - - - (8.3) Net realized capital (losses) gains (46.6) (11.2) (47.8) 6.4 Income from continuing operations before income taxes (B)(GAAP measure) $688.6 $597.5 $1,352.5 $1,194.8 Reconciliation to Income from continuing operations: Operating earnings, excluding interest expense and amortization of other acquired intangibles assets (C) $481.7 $413.2 $958.8 $828.2 Interest expense, net of tax (27.8) (21.9) (55.3) (43.7) Amortization of other acquired intangible assets, net of tax (14.1) (14.2) (28.3) (27.1) Debt refinancing charge, net of tax - (8.1) - (8.1) Physician class action settlement insurance-related charge, net of tax - (47.1) - (47.1) Reduction of reserve for anticipated future losses on discontinued products, net of tax 41.8 75.0 41.8 75.0 Acquisition-related software charge, net of tax - - - (6.2) Net realized capital (losses) gains, net of tax (30.3) (7.4) (31.1) 4.1 Income from continuing operations (D)(GAAP measure) $451.3 $389.5 $885.9 $775.1 Reconciliation of Revenue: Revenue, excluding net realized capital (losses) gains (E) $6,840.5 $6,263.2 $13,541.7 $12,480.3 Net realized capital (losses) gains (46.6) (11.2) (47.8) 6.4 Total revenue (F)(GAAP measure) $6,793.9 $6,252.0 $13,493.9 $12,486.7 Operating Margins: Pretax operating margin (A)/(E) 10.8% 10.1% 10.8% 10.2% Pretax operating margin (B)/(F)(GAAP measure) 10.1% 9.6% 10.0% 9.6% After-tax operating margin (C)/(E) 7.0% 6.6% 7.1% 6.6% After-tax operating margin (D)/(F)(GAAP measure) 6.6% 6.2% 6.6% 6.2% Aetna/12 Operating Expenses ($ in Millions) Reconciliation of Operating Expenses: Operating expenses, excluding other items (G) $1,214.4 $1,152.4 $2,418.9 $2,341.2 Debt refinancing charge - 12.4 - 12.4 Physician class action settlement insurance-related charge - 72.4 - 72.4 Acquisition-related software charge - - - 8.3 Total operating expenses (H)(GAAP measure) $1,214.4 $1,237.2 $2,418.9 $2,434.3 Operating Expenses Percentages: Operating expenses as a % of revenue (G)/(E) 17.8% 18.4% 17.9% 18.8% Total operating expenses as a % of total revenue (H)/(F) (GAAP measure) 17.9% 19.8% 17.9% 19.5% (1)
